Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (the “Agreement”) dated as of April 8, 2020, is
entered into by and among Sharing Economy International Inc., a Nevada
corporation (“Sharing Economy”), and OOB HK Media HK Limited, a Hong Kong
corporation (“OOB HK HK”), and the shareholders of OOB HK listed on Annex A to
this Agreement (each, a “Shareholder” and, collectively, the “Shareholders”).

 

RECITALS

 

A. The Shareholders own the number of shares of capital stock of OOB HK (the
“Shares”) set forth opposite each Shareholder’s name on Annex A, which Shares
collectively constitute all of the issued and outstanding shares of capital
stock in OOB HK

 

B. Sharing Economy desires to purchase from the Shareholders, and the
Shareholders desire to sell to Sharing Economy, the Shares in exchange for
shares of Sharing Economy Common Stock, all on the terms and subject to the
conditions set forth in this Agreement (the “Exchange”).

 

D. As a result of the Exchange, Sharing Economy will become the sole shareholder
of OOB HK

 

E. Certain capitalized terms used in this Agreement are defined on Exhibit A
hereto.

 

AGREEMENT

 

In consideration of the agreements, provisions and covenants set forth below,
Sharing Economy, OOB HK and the Shareholders, hereby agree as follows:

 

ARTICLE I.

 

EXCHANGE OF SHARES

 

1.1 Agreement to Sell.

 

Upon the terms and subject to all of the conditions contained herein, each of
the Shareholders hereby agrees to sell, assign, transfer and deliver to Sharing
Economy, and Sharing Economy hereby agrees to purchase and accept from each of
the Shareholders, on the Closing Date, the Shares.

 

1.2 Purchase Price.

 

As full consideration for the sale, assignment, transfer and delivery of the
Shares by the Shareholders to Sharing Economy, and upon the terms and subject to
all of the conditions contained herein, Sharing Economy shall issue to the
Shareholders an aggregate of 239,387,189 shares of Sharing Economy series A
convertible preferred stock (the “Acquisition Shares”) on a pro rata basis based
upon their respective beneficial ownership interest in OOB HK, as certified by
the President of OOB HK, at the Closing.

 



 

 

 

1.3 Mechanics of Exchange.

 

(a) At the Closing, each Shareholder shall be entitled to surrender the
certificate or certificates that immediately prior to the Closing represented
the OOB HK Shares of Common Stock and Preferred Stock (the “Certificates”) to
the exchange agent designated by Sharing Economy in exchange for the Acquisition
Shares.

 

(b) Promptly after the Closing, Sharing Economy or its designated exchange agent
shall make available to each Shareholder a letter of transmittal and
instructions for use in effecting the surrender of Certificates in exchange for
the Acquisition Shares. Upon surrender of a Certificate to such exchange agent
together with the letter of transmittal, duly executed, the Shareholder shall be
entitled to receive in exchange therefore such number of Acquisition Shares as
such Shareholder has the right to receive in respect of the Certificate so
surrendered pursuant to the provisions of this Article I.

 

1.4 No Fractional Shares.

 

No fraction of a share of Sharing Economy Common Stock shall be issued in the
Exchange. In lieu of fractional shares, the Shareholders upon surrender of their
Certificates as set forth in Section 1.3 shall be issued that number of shares
of common stock resulting by rounding up to the nearest whole number of shares
of Acquisition Shares that each such Shareholder shall receive as a result of
the Exchange.

 

1.5 Closing.

 

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at 9:00 a.m., Hong Kong Time, at the principal administrative
offices of Sharing Economy, or at a location mutually agreement upon by Sharing
Economy and OOB HK, on or before June 21, 2020 (the “Closing Date”); provided,
however, that if all of the other conditions set forth in articles VI and VII
hereof are not satisfied or waived, unless this agreement has been terminated
under Section 9 hereof, or at such date, the Closing Date shall be the business
day following the day on which all such conditions have been satisfied or
waived, or at such other date, time and place as Sharing Economy, OOB HK and the
Shareholders shall agree.

 

2

 

 

ARTICLE II.

 

REPRESENTATIONS AND WARRANTIES OF OOB HK

 

Except as set forth in the Disclosure Schedule, consisting of information about
OOB HK provided by OOB HK to Sharing Economy in connection with this Agreement
(the “OOB HK Disclosure Schedule”), each of OOB HK and the Shareholders
represents and warrants jointly and severally to Sharing Economy as follows:

 

2.1 Organization and Qualification.

 

OOB HK is duly incorporated, validly and in good standing existing under the
laws of Hong Kong , has all requisite authority and power (corporate and other),
governmental licenses, authorizations, consents and approvals to carry on its
business as presently conducted and as contemplated to be conducted, to own,
hold and operate its properties and assets as now owned, held and operated by
it, to enter into this Agreement, to carry out the provisions hereof except
where the failure to be in good standing or to have such governmental licenses,
authorizations, consents and approvals will not, in the aggregate, either (i)
have a Material Adverse Effect on the business, assets or financial condition of
OOB HK, or (ii) impair the ability of OOB HK to perform its material obligations
under this Agreement. OOB HK is duly qualified, licensed or domesticated as a
foreign corporation in good standing in each jurisdiction wherein the nature of
its activities or its properties owned or leased requires such qualification,
licensing or domestication, except where the failure to be so qualified,
licensed or domesticated will not have a Material Adverse Effect. Set forth as
part of the OOB HK Disclosure Schedule is a list of those jurisdictions in which
each of OOB HK presently conducts its business, owns, holds and operates its
properties and assets.

 

2.2 Subsidiaries.

 

[ex10-1_001.jpg]

 



3

 

 

Except as illustrated in the chart above, OOB HK does not own directly or
indirectly, any equity or other ownership interest in any corporation,
partnership, joint venture or other entity or enterprise. OOB HK does not have
any direct or indirect interests of stock ownership or otherwise in any
corporation, partnership, joint venture, firm, association or business
enterprise, and is not party to any agreement to acquire such an interest.

 

2.3 Articles of Incorporation and Bylaws.

 

The copies of the charter document and corporate governance document of OOB HK
(collectively, the “Organizational Documents”) that have been delivered to
Sharing Economy prior to the execution of this Agreement are true and complete
and have not been amended or repealed. OOB HK is not in violation or breach of
any of the provisions of the Organizational Documents, except for such
violations or breaches which, in the aggregate, will not have a Material Adverse
Effect on OOB HK

 

2.4 Authorization and Validity of this Agreement.

 

This Agreement and each of the Transaction Agreements constitute the legal,
valid and binding obligation of each person or entity who is a party thereto
(other than Sharing Economy), enforceable against each such person or entity in
accordance with its terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally. Each OOB HK shareholder
has all requisite legal capacity to execute and deliver this Agreement and the
Transaction Agreements to which he or she is a party, and to perform its, his or
her obligations hereunder and thereunder. The execution and delivery by each of
OOB HK and each of the Shareholders of this Agreement and the Transaction
Agreements (to the extent either is a party thereto), and the consummation of
the transactions contemplated herein and therein (the “Transactions”) have been
authorized by all necessary corporate or other action on the part of OOB HK and
each of the Shareholders. This Agreement and the Transaction Agreements have
been duly executed and delivered by the parties thereto (other than Sharing
Economy).

 

2.5 No Violation.

 

Neither the execution nor delivery of this Agreement or the Transaction
Agreements, nor the consummation or performance of any of the Transactions by
OOB HK or the Shareholders will directly or indirectly:

 

(i) violate or conflict with any provision of the Organizational Documents of
OOB HK; (B) result in (with or without notice or lapse of time) a violation or
breach of, or conflict with or constitute a default or result in the termination
or in a right of termination or cancellation of, or accelerate the performance
required by, or require notice under, any agreement, promissory note, lease,
instrument or arrangement to which OOB HK or any of its assets are bound or
result in the creation of any Liens upon OOB HK or any of its assets; (C)
violate any order, writ, judgment, injunction, ruling, award or decree of any
Governmental Body; (“Governmental Body”); (D) violate any statute, law or
regulation of any jurisdiction as such statute, law or regulation that relates
to the Shareholders or OOB HK or any of the assets of OOB HK; or (E) result in
cancellation, modification, revocation or suspension of any permits, licenses,
registrations, consents, approvals, authorizations or certificates issued or
granted by any Governmental Body which are held by or granted to the
Shareholders or OOB HK or which are necessary for the conduct of OOB HK’s
business; or

 



4

 

 

(ii) to the knowledge of OOB HK or any of the Shareholders, cause OOB HK to
become subject to, or to become liable for the payment of, any Tax (as
hereinafter defined) or cause any of the assets owned by OOB HK to be reassessed
or revalued by any taxing authority or other Governmental Body.

 

None of OOB HK or the Shareholders is or will be required to give any notice to
or obtain any approval, consent, ratification, waiver or other authorization (a
“Consent”) from any person or entity (including, without limitation, any
Governmental Body) in connection with (i) the execution and delivery of this
Agreement or any of the Transaction Agreements, or (ii) the consummation or
performance of any of the Transactions.

 

2.6 Capitalization and Related Matters.

 

(a) Capitalization. OOB HK has issued and outstanding ten thousand shares of
common stock and two thousand and six shares of preferred stock. Except as set
forth in the preceding sentence, no other class of capital stock or other
security of OOB HK is authorized, issued, reserved for issuance or outstanding.
The Shareholders, as of the Closing Date, are the lawful, record and beneficial
owners of the number of OOB HK Shares of Common Stock and Preferred Stock .set
forth opposite each Seller’s name on Annex A attached hereto. The Shareholders
have, as of the date hereof and as of the Closing Date, valid and marketable
title to their respective Shares, free and clear of all Liens (including,
without limitation, any claims of spouses under applicable community property
laws) and are the lawful, record and beneficial owners of all of the Shares.
Except as is issued to and held by the Shareholders or OOB HK, no other class of
capital stock or other security of OOB HK, as applicable, is authorized, issued,
reserved for issuance or outstanding. At the Closing, Sharing Economy will be
vested with good and marketable title to the Shares, free and clear of all Liens
(including, without limitation, any claims of spouses under applicable community
property laws). No legend or other reference to any purported Lien appears upon
any certificate representing the Shares. Each of the Shares has been duly
authorized and validly issued and is fully paid and nonassessable. None of the
outstanding capital or other securities of OOB HK was issued, redeemed or
repurchased in violation of the Securities Act of 1933, as amended (the
“Securities Act”), or any other securities or “blue sky” laws.

 

(b) No Redemption Requirements. There are no authorized or outstanding options,
warrants, equity securities, calls, rights, commitments or agreements of any
character by which OOB HK or any of the Shareholders is obligated to issue,
deliver or sell, or cause to be issued, delivered or sold, any shares of capital
stock or other securities of OOB HK There are no outstanding contractual
obligations (contingent or otherwise) of OOB HK to retire, repurchase, redeem or
otherwise acquire any outstanding shares of capital stock of, or other ownership
interests in, OOB HK or to provide funds to or make any investment (in the form
of a loan, capital contribution or otherwise) in any other entity.

 



5

 

 

2.7 Compliance with Laws and Other Instruments.

 

Except as would not have a Material Adverse Effect, the business and operations
of OOB HK has been and are being conducted in accordance with all applicable
foreign, federal, provincial and local laws, rules and regulations and all
applicable orders, injunctions, decrees, writs, judgments, determinations and
awards of all courts and governmental agencies and instrumentalities. There are
no permits, bonuses, registrations, consents, approvals, authorizations,
certificates, or any waiver of the foregoing, which are required to be issued or
granted by a Governmental Body for the conduct of the Business as presently
conducted or the ownership of the assets of OOB HK Except as would not have a
Material Adverse Effect, OOB HK is not, and has not received notice alleging
that it is, in violation of, or (with or without notice or lapse of time or
both) in default under, or in breach of, any term or provision of the
Organizational Documents or of any indenture, loan or credit agreement, note,
deed of trust, mortgage, security agreement or other material agreement, lease,
license or other instrument, commitment, obligation or arrangement to which OOB
HK is a party or by which any of OOB HK’s properties, assets or rights are bound
or affected. To the knowledge of OOB HK, no other party to any material
contract, agreement, lease, license, commitment, instrument or other obligation
to which OOB HK is a party is (with or without notice or lapse of time or both)
in default thereunder or in breach of any term thereof. OOB HK is not subject to
any obligation or restriction of any kind or character, nor is there, to the
knowledge of OOB HK, any event or circumstance relating to OOB HK that
materially and adversely affects in any way its business, properties, assets or
prospects or that prohibits OOB HK from entering into this Agreement and the
Transaction Agreements or would prevent or make burdensome its performance of or
compliance with all or any part of this Agreement, the Transaction Agreements or
the consummation of the Transactions contemplated hereby or thereby.

 

2.8 Certain Proceedings.

 

There are no outstanding or pending preceding that has been commenced against or
involving OOB HK or any of its assets and, to the knowledge of OOB HK and the
Shareholders, no matters of the foregoing nature are contemplated or threatened.
None of OOB HK or the Shareholders have been charged with, and is not threatened
with, or under any investigation with respect to, any allegation concerning any
violation of any provision of any federal, provincial, local or foreign law,
regulation, ordinance, order or administrative ruling, and is not in default
with respect to any order, writ, injunction or decree of any Governmental Body.

 

2.9 No Brokers or Finders.

 

None of OOB HK, the Shareholders, or any officer, director, independent
contractor, consultant, agent or employee of OOB HK has agreed to pay, or has
taken any action that will result in any person or entity becoming obligated to
pay or entitled to receive, any investment banking, brokerage, finder’s or
similar fee or commission in connection with this Agreement or the Transactions.
OOB HK and the Shareholders shall jointly and severally indemnify and hold
Sharing Economy harmless against any liability or expense arising out of, or in
connection with, any such claim.

 



6

 

 

2.10 Title to and Condition of Properties.

 

OOB HK has good, valid and marketable title to all of its properties and assets
(whether real, personal or mixed, and whether tangible or intangible) reflected
as owned in its books and records, free and clear of all Liens. OOB HK owns or
holds under valid leases or other rights to use all real property, plants,
machinery, equipment and all assets necessary for the conduct of its business as
presently conducted, except where the failure to own or hold such property,
plants, machinery, equipment and assets would not have a Material Adverse Effect
on OOB HK No Person other than OOB HK owns or has any right to the use or
possession of the assets used in OOB HK’s business. The material buildings,
plants, machinery and equipment necessary for the conduct of the business of OOB
HK as presently conducted are structurally sound, are in good operating
condition and repair and are adequate for the uses to which they are being put
or would be put in the Ordinary Course of Business, in each case, taken as a
whole, and none of such buildings, plants, machinery or equipment is in need of
maintenance or repairs, except for ordinary, routine maintenance and repairs
that are not material in nature or cost.

 

2.11 Absence of Undisclosed Liabilities.

 

OOB HK has no debt, obligation or liability (whether accrued, absolute,
contingent, liquidated or otherwise, whether asserted or unasserted, whether due
or to become due, whether or not known to OOB HK) arising out of any transaction
entered into prior to the Closing Date or any act or omission prior to the
Closing Date which individually or taken together would constitute a Material
Adverse Effect on OOB HK and have no debt, obligation or liability to each other
or any of the Shareholders or their affiliates, except to the extent
specifically set forth on or reserved against on the Balance Sheet of OOB HK

 

The financial statements are consistent with the books and records of OOB HK and
fairly present in all material respects the financial condition, assets and
liabilities of OOB HK, as applicable, taken as a whole, as of the dates and
periods indicated, and were prepared in accordance with GAAP (except as
otherwise indicated therein or in the notes thereto).

 

2.12 Changes.

 

OOB HK has not, since the date of its incorporation:

 

(a) Ordinary Course of Business. Conducted its business or entered into any
transaction other than in the Ordinary Course of Business, except for this
Agreement.

 

(b) Adverse Changes. Suffered or experienced any change in, or affecting, its
condition (financial or otherwise), properties, assets, liabilities, business,
operations, results of operations or prospects which would have a Material
Adverse Effect;

 

(c) Loans. Made any loans or advances to any Person other than travel advances
and reimbursement of expenses made to employees, officers and directors in the
Ordinary Course of Business;

 



7

 

 

(d) Compensation and Bonuses. Made any payments of any bonuses or compensation
other than regular salary payments, or increase in the salaries, or payment on
any of its debts in the Ordinary Course of Business, to any of its shareholders,
directors, officers, employees, independent contractors or consultants or entry
into by it of any employment, severance, or similar contract with any director,
officer, or employee, independent contractor or consultant; Adopted, or
increased in the payments to or benefits under, any profit sharing, bonus,
deferred compensation, savings, insurance, pension, retirement, or other
employee benefit plan for or with any of its employees;

 

(e) Liens. Created or permitted to exist any Lien on any of its properties or
assets other than Permitted Liens;

 

(f) Capital Stock. Issued, sold, disposed of or encumbered, or authorized the
issuance, sale, disposition or encumbrance of, or granted or issued any option
to acquire any shares of its capital stock or any other of its securities or any
Equity Security, or altered the term of any of its outstanding securities or
made any change in its outstanding shares of capital stock or its
capitalization, whether by reason of reclassification, recapitalization, stock
split, combination, exchange or readjustment of shares, stock dividend or
otherwise; changed its authorized or issued capital stock; granted any stock
option or right to purchase shares of its capital stock; issued any security
convertible into any of its capital stock; granted any registration rights with
respect to shares of its capital stock; purchased, redeemed, retired, or
otherwise acquired any shares of its capital stock; declared or paid any
dividend or other distribution or payment in respect of shares of capital stock
of any other entity;

 

(g) Dividends. Declared, set aside, made or paid any dividend or other
distribution to any of its shareholders;

 

(h) Material Contracts. Terminated or modified any of its Material Contract
except for termination upon expiration in accordance with the terms of such
agreements, a description of which is included in the OOB HK’s Disclosure
Schedule;

 

(i) Claims. Released, waived or cancelled any claims or rights relating to or
affecting OOB HK in excess of $1,000 in the aggregate or instituted or settled
any Proceeding involving in excess of $10,000 in the aggregate;

 

(j) Discharged Liabilities. Paid, discharged, cancelled, waived or satisfied any
claim, obligation or liability in excess of $1,000 in the aggregate, except for
liabilities incurred prior to the date of this Agreement in the Ordinary Course
of Business;

 

(k) Indebtedness. Created, incurred, assumed or otherwise become liable for any
Indebtedness or commit to any endeavor involving a commitment in excess of
$1,000 in the aggregate, other than contractual obligations incurred in the
Ordinary Course of Business;

 

(l) Guarantees. Guaranteed or endorsed in a material amount any obligation or
net worth of any Person;

 

(m) Acquisitions. Acquired the capital stock or other securities or any
ownership interest in, or substantially all of the assets of, any other Person;

 



8

 

 

(n) Accounting. Changed its method of accounting or the accounting principles or
practices utilized in the preparation of its financial statements, other than as
required by GAAP;

 

(o) Agreements. Entered into any agreement, or otherwise obligated itself, to do
any of the foregoing.

 

2.13 Material Contracts.

 

OOB HK has delivered to Sharing Economy, prior to the date of this Agreement,
true, correct and complete copies of each of its Material Contracts.

 

(a) No Defaults. The Material Contracts of OOB HK are valid and binding
agreements of OOB HK, as applicable, and are in full force and effect and are
enforceable in accordance with their terms. Except as would not have a Material
Adverse Effect, OOB HK is not in breach or default of any of its Material
Contracts to which it is a party and, to the knowledge of OOB HK, no other party
to any of its Material Contracts is in breach or default thereof. Except as
would not have a Material Adverse Effect, no event has occurred or circumstance
has existed that (with or without notice or lapse of time) would (a) contravene,
conflict with or result in a violation or breach of, or become a default or
event of default under, any provision of any of its Material Contracts or (b)
permit OOB HK or any other Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify any of its Material Contracts. OOB HK has not received any
notice and has no knowledge of any pending or threatened cancellation,
revocation or termination of any of its Material Contracts to which it is a
party, and there are no renegotiations of, or attempts to renegotiate.

 

2.14 Tax Returns and Audits.

 

(a) Tax Returns. (a) All material Tax Returns required to be filed by or on
behalf of OOB HK have been timely filed and all such Tax Returns were (at the
time they were filed) and are true, correct and complete in all material
respects; (b) all Taxes of OOB HK required to have been paid (whether or not
reflected on any Tax Return) have been fully and timely paid, except those Taxes
which are presently being contested in good faith or for which an adequate
reserve for the payment of such Taxes has been established on OOB HK’s balance
sheet; (c) no waivers of statutes of limitation have been given or requested
with respect to OOB HK in connection with any Tax Returns covering OOB HK or
with respect to any Taxes payable by it; (d) no Governmental Body in a
jurisdiction where OOB HK does not file Tax Returns has made a claim, assertion
or threat to OOB HK that OOB HK is or may be subject to taxation by such
jurisdiction; (e) OOB HK has duly and timely collected or withheld, paid over
and reported to the appropriate Governmental Body all amounts required to be so
collected or withheld for all periods under all applicable laws; (f) there are
no Liens with respect to Taxes on the property or assets of OOB HK other than
Permitted Liens; (g) there are no Tax rulings, requests for rulings, or closing
agreements relating to OOB HK for any period (or portion of a period) that would
affect any period after the date hereof; and (h) any adjustment of Taxes of OOB
HK made by a Governmental Body in any examination that OOB HK is required to
report to the appropriate provincial, local or foreign taxing authorities has
been reported, and any additional Taxes due with respect thereto have been paid.
No state of fact exists or has existed which would constitute ground for the
assessment of any tax liability by any Governmental Body. All Tax Returns filed
by OOB HK are true, correct and complete.

 



9

 

 

(b) No Adjustments, Changes. Neither OOB HK nor any other Person on behalf of
OOB HK (a) has executed or entered into a closing agreement pursuant to Section
7121 of the Code or any predecessor provision thereof or any similar provision
of provincial, local or foreign law; or (b) has agreed to or is required to make
any adjustments pursuant to Section 481(a) of the Code or any similar provision
of provincial, local or foreign law.

 

(c) No Disputes. There is no pending audit, examination, investigation, dispute,
proceeding or claim with respect to any Taxes of or Tax Return filed or required
to be filed by OOB HK, nor is any such claim or dispute pending or contemplated.
OOB HK has made available to Sharing Economy true, correct and complete copies
of all Tax Returns, examination reports and statements of deficiencies assessed
or asserted against or agreed to by OOB HK since January 1, 2016, and any and
all correspondence with respect to the foregoing. OOB HK does not have any
outstanding closing agreement, ruling request, request for consent to change a
method of accounting, subpoena or request for information to or from a
Governmental Body in connection with any Tax matter.

 

(d) No Tax Allocation, Sharing. OOB HK is not a party to any Tax allocation or
sharing agreement. OOB HK (a) has not been a member of a Tax Group filing a
consolidated income Tax Return under Section 1501 of the Code (or any similar
provision of provincial, local or foreign law), and (b) does not have any
liability for Taxes for any Person under Treasury Regulations Section 1.1502-6
(or any similar provision of provincial, local or foreign law) as a transferee
or successor, by contract or otherwise.

 

2.15 Material Assets.

 

The financial statements of OOB HK reflect the material properties and assets
(real and personal) owned or leased by them.

 

2.16 Insurance Coverage.

 

OOB HK has no insurance or general liability policies maintained by OOB HK on
its properties and assets.

 

2.17 Litigation; Orders.

 

There is no Proceeding (whether federal, provincial, local or foreign) pending
or, to the knowledge of OOB HK, threatened or appealable against or affecting
OOB HK or any of its properties, assets, business or employees. To the knowledge
of OOB HK, there is no fact that might result in or form the basis for any such
Proceeding. OOB HK is not subject to any Orders and has not received any written
opinion or memorandum or legal advice from their legal counsel to the effect
that OOB HK is exposed, from a legal standpoint, to any liability which would be
material to its business. OOB HK is not engaged in any legal action to recover
monies due it or for damages sustained by any of them.

 



10

 

 

2.18 Licenses.

 

Except as would not have a Material Adverse Effect, OOB HK possesses from the
appropriate Governmental Body all licenses, permits, authorizations, approvals,
franchises and rights that are necessary for it to engage in its business as
currently conducted and to permit it to own and use its properties and assets in
the manner in which it currently owns and uses such properties and assets
(collectively, “PERMITS”). Except as would not have a Material Adverse Effect,
OOB HK has not received any written notice from any Governmental Body or other
Person that there is lacking any license, permit, authorization, approval,
franchise or right necessary for OOB HK to engage in its business as currently
conducted and to permit OOB HK to own and use its properties and assets in the
manner in which it currently owns and uses such properties and assets. Except as
would not have a Material Adverse Effect, the Permits are valid and in full
force and effect. Except as would not have a Material Adverse Effect, no event
has occurred or circumstance exists that may (with or without notice or lapse of
time): (a) constitute or result, directly or indirectly, in a violation of or a
failure to comply with any Permit; or (b) result, directly or indirectly, in the
revocation, withdrawal, suspension, cancellation or termination of, or any
modification to, any Permit. OOB HK has not received any written notice from any
Governmental Body or any other Person regarding: (a) any actual, alleged,
possible or potential contravention of any Permit; or (b) any actual, proposed,
possible or potential revocation, withdrawal, suspension, cancellation,
termination of, or modification to, any Permit. All applications required to
have been filed for the renewal of such Permits have been duly filed on a timely
basis with the appropriate Persons, and all other filings required to have been
made with respect to such Permits have been duly made on a timely basis with the
appropriate Persons. All Permits are renewable by their terms or in the Ordinary
Course of Business without the need to comply with any special qualification
procedures or to pay any amounts other than routine fees or similar charges, all
of which have, to the extent due, been duly paid.

 

2.19 Interested party Transactions.

 

No officer, director or shareholder of OOB HK or any Affiliate, Related Person
or “associate” (as such term is defined in Rule 405 of the Commission under the
Securities Act) of any such Person, either directly or indirectly, (1) has an
interest in any Person which (a) furnishes or sells services or products which
are furnished or sold or are proposed to be furnished or sold by OOB HK, or (b)
purchases from or sells or furnishes to, or proposes to purchase from, sell to
or furnish OOB HK any goods or services; (2) has a beneficial interest in any
contract or agreement to which OOB HK is a party or by which it may be bound or
affected; or (3) is a party to any material agreements, contracts or commitments
in effect as of the date hereof with OOB HK “Related Person” means: (i) with
respect to a particular individual, the individual’s immediate family which
shall include the individual’s spouse, parents, children, siblings, mothers and
fathers-in-law, sons and daughters-in-law, and brothers and sisters-in-law; and
(ii) with respect to a specified individual or entity, any entity or individual
that, directly or indirectly, controls, is controlled by, or is under common
control with such specified entity or individual.

 



11

 

 

2.20 Governmental Inquiries.

 

OOB HK has made available to Sharing Economy a copy of each material written
inspection report, questionnaire, inquiry, demand or request for information
received by OOB HK from (and the response of OOB HK thereto), and each material
written statement, report or other document filed by OOB HK with, any
Governmental Body since January 1, 2016.

 

2.21 Bank Accounts and Safe Deposit Boxes.

 

The OOB HK Disclosure Schedule discloses the title and number of each bank or
other deposit or financial account, and each lock box and safety deposit box
used by OOB HK, the financial institution at which that account or box is
maintained and the names of the persons authorized to draw against the account
or otherwise have access to the account or box, as the case may be.

 

2.22 Intellectual Property.

 

Any Intellectual Property OOB HK uses in its business as presently conducted is
owned by OOB HK or properly licensed.

 

2.23 Stock Option Plans; Employee Benefits.

 

(a) OOB HK does not have any employee benefit plans or arrangements covering
their present and former employees or providing benefits to such persons in
respect of services provided to OOB HK OOB HK has no commitment, whether formal
or informal and whether legally binding or not, to create any additional plan,
arrangement or practice similar to the Approved Plans.

 

2.24 Employee Matters.

 

(a) No former or current employee of OOB HK is a party to, or is otherwise bound
by, any agreement or arrangement (including, without limitation, any
confidentiality, non-competition or proprietary rights agreement) that in any
way adversely affected, affects, or will affect (i) the performance of his, her
or its duties to OOB HK, or (ii) the ability of OOB HK to conduct its business.

 

(b) OOB HK has no employees, directors, officers, consultants, independent
contractors, representatives or agents whose contract of employment or
engagement cannot be terminated by three months’ notice. (c) OOB HK is not
required or obligated to pay, and since the date if its incorporation, have not
paid any moneys to or for the benefit of, any director, officer, employee,
consultant, independent contractor, representative or agent of OOB HK (d) OOB HK
is in compliance with all applicable laws respecting employment and employment
practices, terms and conditions or employment and wages and hours, and is not
engaged in any unfair labor practice. There is no labor strike, dispute,
shutdown or stoppage actually pending or, to the knowledge of OOB HK or the
Shareholders, threatened against or affecting OOB HK

 



12

 

 

2.25 Environmental and Safety Matters.

 

Except as would not have a Material Adverse Effect:

 

(a) OOB HK has at all times been and is in compliance with all Environmental
Laws and Orders applicable to OOB HK, as applicable.

 

(b) There are no Proceedings pending or, to the knowledge of OOB HK, threatened
against OOB HK alleging the violation of any Environmental Law or Environmental
Permit applicable to OOB HK or alleging that OOB HK is a potentially responsible
party for any environmental site contamination. None of OOB HK or the
Shareholders are aware of, or has ever received notice of, any past, present or
future events, conditions, circumstances, activities, practices, incidents,
actions or plans which may interfere with or prevent continued compliance, or
which may give rise to any common law or legal liability, or otherwise form the
basis of any claim, action, suit, proceeding, hearing or investigation, based on
or related to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling, or the emission, discharge, release
or threatened release into the environment, of any pollutant, contaminant, or
hazardous or toxic material or waste.

 

(c) Neither this Agreement nor the consummation of the transactions contemplated
by this Agreement shall impose any obligations to notify or obtain the consent
of any Governmental Body or third Persons under any Environmental Laws
applicable to OOB HK

 

2.26 Material Customers.

 

Since the date of its incorporation, none of the Material Customers (as
hereinafter defined) of OOB HK has notified any of OOB HK or the Shareholders of
their intent to terminate their business with OOB HK business because of any
dissatisfaction on the part of any such person or entity. The Transactions have
not caused any of the Material Customers of OOB HK to terminate or provide
notice of their intent or threaten to terminate their business with OOB HK or to
notify OOB HK or the Shareholders of their intent not to continue to do such
business with OOB HK after the Closing. As used herein, “Material Customers”
means those customers from whom OOB HK derives annual revenues in excess of US
$5,000.

 

2.27 Inventories.

 

All inventories of OOB HK are of good, usable and merchantable quality in all
material respects, and, except as set forth in the OOB HK Disclosure Schedule,
do not include a material amount of obsolete or discontinued items. Except as
set forth in the OOB HK Disclosure Schedule, (a) all such inventories are of
such quality as to meet in all material respects the quality control standards
of OOB HK, (b) all such inventories are recorded on the books at the lower of
cost or market value determined in accordance with GAAP, and (c) no write-down
in inventory has been made or should have been made pursuant to GAAP during the
past two years.

 

2.28 Money Laundering Laws.

 

The operations of OOB HK are and have been conducted at all times in compliance
with applicable financial record-keeping and reporting requirements of the money
laundering statutes of all U.S. and non-U.S. jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Body
(collectively, the “Money Laundering Laws”) and no Proceeding involving OOB HK
with respect to the Money Laundering Laws is pending or, to the knowledge of OOB
HK, threatened.

 



13

 

 

2.29 Disclosure.

 

(a) Any information set forth in this Agreement, the OOB HK Disclosure Schedule,
or the Transaction Agreements shall be true, correct and complete in all
material respects.

 

(b) No statement, representation or warranty of OOB HK or the Shareholders in
this Agreement (taken with the Schedules) or the Transaction Agreements or any
exhibits or schedules thereto contain any untrue statement of a material fact or
omits to state a material fact necessary to make the statements herein or
therein, taken as a whole, in light of the circumstances in which they were
made, not misleading.

 

(c) Except as set forth in the OOB HK Disclosure Schedule, the Shareholders and
OOB HK have no knowledge of any fact that has specific application to OOB HK
(other than general economic or industry conditions) and that adversely affects
the assets or the business, prospects, financial condition, or results of
operations of OOB HK

 

(d) In the event of any inconsistency between the statements in the body of this
Agreement and those in the Schedules (other than an exception expressly set
forth as such in the Schedules with respect to a specifically identified
representation or warranty), the statements in the Schedules shall control.

 

(e) The books of account, minute books and stock record books of OOB HK, all of
which have been made available to Sharing Economy, are complete and accurate and
have been maintained in accordance with sound business practices. Without
limiting the generality of the foregoing, the minute books of OOB HK contain
complete and accurate records of all meetings held, and corporate action taken,
by the shareholders, the boards of directors, and committees of the boards of
directors of OOB HK, as applicable, and no meeting of any such shareholders,
board of directors, or committee has been held for which minutes have not been
prepared and are not contained in such minute books.

 

2.30 Finders and Brokers.

 

(a) None of OOB HK or the Shareholders or any Person acting on behalf of OOB HK
or the Shareholders has engaged any finder, broker, intermediary or any similar
Person in connection with the Exchange.

 

(b) None of OOB HK the Shareholders nor any Person acting on behalf of OOB HK or
the Shareholders has entered into a contract or other agreement that provides
that a fee shall be paid to any Person or Entity if the Exchange is consummated.

 



14

 

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES OF SHARING ECONOMY

 

Sharing Economy hereby represents and warrants to the Shareholders as of the
date hereof:

 

3.1 Organization; Good Standing.

 

Sharing Economy is duly incorporated, validly and in good standing existing
under the laws of Nevada, has all requisite authority and power (corporate and
other), governmental licenses, authorizations, consents and approvals to carry
on its business as presently conducted and as contemplated to be conducted, to
own, hold and operate its properties and assets as now owned, held and operated
by it, to enter into this Agreement, to carry out the provisions hereof except
where the failure to be in good standing or to have such governmental licenses,
authorizations, consents and approvals will not, in the aggregate, either (i)
have a Material Adverse Effect on the business, assets or financial condition of
Sharing Economy, or (ii) impair the ability of Sharing Economy to perform its
material obligations under this Agreement. Sharing Economy is duly qualified,
licensed or domesticated as a foreign corporation in good standing in each
jurisdiction wherein the nature of its activities or its properties owned or
leased requires such qualification, licensing or domestication, except where the
failure to be so qualified, licensed or domesticated will not have a Material
Adverse Effect.

 

3.2 Sharing Economy Common Stock.

 

As of April 6, 2020, there were 4,697,620,787 shares of Sharing Economy’s common
stock issued and outstanding. The Acquisition Shares, when issued in connection
with this Agreement and the other Transactional Agreements, will be duly
authorized, validly issued, fully paid and nonassessable. Sharing Economy will
take all reasonable efforts subsequent to the Closing to effect and amendment to
its Articles of Incorporation, as amended, to effect an increase in its
authorized shares of common stock to issue and deliver to the Shareholders any
portion of the Acquisition Shares not delivered at Closing to the Shareholders.

 

3.3 Authority; Binding Nature of Agreements.

 

(a) The execution, delivery and performance of this Agreement, the Transactional
Agreements, and all other agreements and instruments contemplated to be executed
and delivered by Sharing Economy in connection herewith have been duly
authorized by all necessary corporate action on the part of Sharing Economy and
its board of directors.

 

(b) This Agreement, the Transactional Agreements, and all other agreements and
instruments contemplated to be executed and delivered by Sharing Economy
constitute the legal, valid and binding obligation of Sharing Economy,
enforceable against Sharing Economy in accordance with their terms, except to
the extent that enforceability may be limited by applicable bankruptcy,
Exchange, insolvency, moratorium or other laws affecting the enforcement of
creditors’ rights generally and by general principles of equity regardless of
whether such enforceability is considered in a proceeding in law or equity.

 



15

 

 

(c) There is no pending Proceeding, and, to Sharing Economy’s knowledge, no
Person has threatened to commence any Proceeding that challenges, or that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with, the Exchange or Sharing Economy’s ability to comply with or perform its
obligations and covenants under the Transactional Agreements, and, to the
knowledge of Sharing Economy, no event has occurred, and no claim, dispute or
other condition or circumstance exists, that might directly or indirectly give
rise to or serve as a basis for the commencement of any such Proceeding.

 

3.4 Non-contravention; Consents.

 

The execution and delivery of this Agreement and the other Transactional
Agreements, and the consummation of the Exchange, by Sharing Economy will not,
directly or indirectly (with or without notice or lapse of time):

 

(a) contravene, conflict with or result in a material violation of (i) Sharing
Economy’s Certificate of Incorporation or Bylaws, or (ii) any resolution adopted
by Sharing Economy Board or any committee thereof or the stockholders of Sharing
Economy;

 

(b) to the knowledge of Sharing Economy, contravene, conflict with or result in
a material violation of, or give any Governmental Body the right to challenge
the Exchange or to exercise any remedy or obtain any relief under, any legal
requirement or any Order to which Sharing Economy or any material assets owned
or used by it are subject;

 

(c) to the knowledge of Sharing Economy, cause any material assets owned or used
by Sharing Economy to be reassessed or revalued by any taxing authority or other
Governmental Body;

 

(d) to the knowledge of Sharing Economy, contravene, conflict with or result in
a material violation of any of the terms or requirements of, or give any
Governmental Body the right to revoke, withdraw, suspend, cancel, terminate or
modify, any Governmental Authorization that is held by Sharing Economy or that
otherwise relates to Sharing Economy’s business or to any of the material assets
owned or used by Sharing Economy, where such contraventions, conflict,
violation, revocation, withdrawal, suspension, cancellation, termination or
modification would have a Material Adverse Effect on Sharing Economy;

 

(e) contravene, conflict with or result in a material violation or material
breach of, or material default under, any Contract to which Sharing Economy is a
party;

 

(f) give any Person the right to any payment by Sharing Economy or give rise to
any acceleration or change in the award, grant, vesting or determination of
options, warrants, rights, severance payments or other contingent obligations of
any nature whatsoever of Sharing Economy in favor of any Person, in any such
case as a result of the Exchange; or

 

(g) result in the imposition or creation of any material Lien upon or with
respect to any material asset owned or used by Sharing Economy.

 



16

 

 

Except for Consents, filings or notices required under the state and federal
securities laws or any other laws or regulations or as otherwise contemplated in
this Agreement and the other Transactional Agreements, Sharing Economy will not
be required to make any filing with or give any notice to, or obtain any Consent
from, any Person in connection with the execution and delivery of this Agreement
and the other Transactional Agreements or the consummation or performance of the
Exchange.

 

3.5 Finders and Brokers.

 

(a) Neither Sharing Economy nor any Person acting on behalf of Sharing Economy
has engaged any finder, broker, intermediary or any similar Person in connection
with the Exchange.

 

(b) Sharing Economy has not entered into a contract or other agreement that
provides that a fee shall be paid to any Person or Entity if the Exchange is
consummated.

 

3.6 Reports and Financial Statements; Absence of Certain Changes.

 

(a) Sharing Economy has filed all reports required to be filed with the SEC
pursuant to the Exchange Act since January 1, 2016 (all such reports, including
those to be filed prior to the Closing Date and all registration statements and
prospectuses filed by Sharing Economy with the SEC, are collectively referred to
as the “Sharing Economy SEC Reports). All of the Sharing Economy SEC Reports, as
of their respective dates of filing (or if amended or superseded by a filing
prior to the date of this Agreement, then on the date of such filing): (i)
complied in all material respects as to form with the applicable requirements of
the Securities Act or Exchange Act and the rules and regulations thereunder, as
the case may be, and (ii) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The audited financial statements of
Sharing Economy included in the Sharing Economy SEC Reports comply in all
material respects with the published rules and regulations of the SEC with
respect thereto, and such audited financial statements (i) were prepared from
the books and records of Sharing Economy, (ii) were prepared in accordance with
GAAP applied on a consistent basis (except as may be indicated therein or in the
notes or schedules thereto) and (iii) present fairly the financial position of
Sharing Economy as of the dates thereof and the results of operations and cash
flows for the periods then ended. The unaudited financial statements included in
the Sharing Economy SEC Reports comply in all material respects with the
published rules and regulations of the SEC with respect thereto; and such
unaudited financial statements (i) were prepared from the books and records of
Sharing Economy, (ii) were prepared in accordance with GAAP, except as otherwise
permitted under the Exchange Act and the rules and regulations thereunder, on a
consistent basis (except as may be indicated therein or in the notes or
schedules thereto) and (iii) present fairly the financial position of Sharing
Economy as of the dates thereof and the results of operations and cash flows (or
changes in financial condition) for the periods then ended, subject to normal
year-end adjustments and any other adjustments described therein or in the notes
or schedules thereto.

 



17

 

 

(b) Except as specifically contemplated by this Agreement or reflected in the
Sharing Economy SEC Reports, since January 1, 2016, there has not been (i) any
material adverse change in Sharing Economy’s business, assets, liabilities,
operations, and, to the knowledge of Sharing Economy, no event has occurred that
is likely to have a material adverse effect on Sharing Economy’s business,
assets, liabilities or operations, (ii) any declarations setting aside or
payment of any dividend or distribution with respect to the Sharing Economy
Common Stock other than consistent with past practices, (iii) any material
change in Sharing Economy’s accounting principles, procedures or methods, (iv)
cancellation in writing of any material customer contract or (v) the loss of any
customer relationship which would have a material adverse effect on Sharing
Economy’s business, assets, liabilities or operations.

 

3.7 Compliance with Applicable Law.

 

Except as disclosed in the Sharing Economy SEC Reports filed prior to the date
of this Agreement and except to the extent that the failure or violation would
not in the aggregate have a Material Adverse Effect on the business, results of
operations or financial condition of Sharing Economy, to Sharing Economy’s
knowledge Sharing Economy holds all Governmental Authorizations necessary for
the lawful conduct of its business under and pursuant to, and the business of
Sharing Economy is not being conducted in violation of, any Governmental
Authorization applicable to Sharing Economy.

 

3.8 Complete Copies of Requested Reports.

 

Sharing Economy has delivered or made available true and complete copies of each
document that has been reasonably requested by OOB HK or the Shareholders.

 

3.9 Full Disclosure.

 

(a) Neither this Agreement (including all Schedules and exhibits hereto) nor any
of the Transactional Agreements contemplated to be executed and delivered by
Sharing Economy in connection with this Agreement contains any untrue statement
of material fact; and none of such documents omits to state any material fact
necessary to make any of the representations, warranties or other statements or
information contained therein not misleading.

 

(b) All of the information set forth in the prospectus and all other information
regarding Sharing Economy and the business, condition, assets, liabilities,
operations, financial performance, net income and prospects of either that has
been furnished to OOB HK or the Shareholders by or on behalf of Sharing Economy
or any of the Sharing Economy’s Representatives, is accurate and complete in all
material respects.

 



18

 

 

ARTICLE IV.

 

COVENANTS OF OOB HK

 

4.1 Access and Investigation.

 

OOB HK shall ensure that, at all times during the Pre-Closing Period:

 

(a) OOB HK and their Representatives provide Sharing Economy and its
Representatives access, at reasonable times and with twenty-four (24) hours’
notice from Sharing Economy to OOB HK, to all of the premises and assets of OOB
HK, to all existing books, records, Tax Returns, work papers and other documents
and information relating to OOB HK, and to responsible officers and employees of
OOB HK, and OOB HK and its Representatives provide Sharing Economy and its
Representatives with copies of such existing books, records, Tax Returns, work
papers and other documents and information relating to OOB HK as Sharing Economy
may request in good faith;

 

(b) Each of OOB HK and its Representatives confer regularly with Sharing Economy
upon its request, concerning operational matters and otherwise report regularly
(not less than semi-monthly and as Sharing Economy may otherwise request) to
Sharing Economy and discuss with Sharing Economy and its Representatives
concerning the status of the business, condition, assets, liabilities,
operations, and financial performance of OOB HK, and promptly notify Sharing
Economy of any material change in the business, condition, assets, liabilities,
operations, and financial performance of OOB HK, or any event reasonably likely
to lead to any such change.

 

4.2 Operation of the Business.

 

OOB HK shall ensure that, during the Pre-Closing Period:

 

(a) It conducts its operations in the Ordinary Course of Business and in the
same manner as such operations have been conducted prior to the date of this
Agreement;

 

(b) It uses its commercially reasonable efforts to preserve intact its current
business organization, keep available and not terminate the services of its
current officers and employees and maintain its relations and goodwill with all
suppliers, customers, landlords, creditors, licensors, licensees, employees and
other Persons having business relationships with OOB HK;

 

(c) It does not declare, accrue, set aside or pay any dividend or make any other
distribution in respect of any shares of its capital stock, and does not
repurchase, redeem or otherwise reacquire any shares of its capital stock or
other securities, except with respect to the repurchase of shares of OOB HK
Common Stock upon termination of employees at the original purchase price
pursuant to agreements existing at the date hereof;

 

(d) It does not sell or otherwise issue (or grant any warrants, options or other
rights to purchase) any shares of capital stock or any other securities, except
the issuance of OOB HK Shares of Common Stock pursuant to option grants to
employees made under the Option Plan in the Ordinary Course of Business;

 

(e) It does not amend its charter document, corporate governance document or
other Organizational Documents, and does not affect or become a party to any
recapitalization, reclassification of shares, stock split, reverse stock split
or similar transaction;

 

(f) It does not form any subsidiary or acquire any equity interest or other
interest in any other Entity;

 



19

 

 

(g) It does not establish or adopt any Employee Benefit Plan, and does not pay
any bonus or make any profit sharing or similar payment to, or increase the
amount of the wages, salary, commissions, fringe benefits or other compensation
or remuneration payable to, any of its directors, officers or employees;

 

(h) It does not change any of its methods of accounting or accounting practices
in any respect;

 

(i) It does not make any Tax election;

 

(j) It does not commence or take any action or fail to take any action which
would result in the commencement of any Proceeding;

 

(k) It does not (i) acquire, dispose of, transfer, lease, license, mortgage,
pledge or encumber any fixed or other assets, other than in the Ordinary Course
of Business; (ii) incur, assume or prepay any indebtedness, Indebtedness or
obligation or any other liabilities or issue any debt securities, other than in
the Ordinary Course of Business; (iii) assume, guarantee, endorse for the
obligations of any other person, other than in the Ordinary Course of Business;
(iv) make any loans, advances or capital contributions to, or investments in,
any other Person, other than in the Ordinary Course of Business; or (v) fail to
maintain insurance consistent with past practices for its business and property;

 

(l) It pays all debts and Taxes, files all of its Tax Returns (as provided
herein) and pays or performs all other obligations, when due;

 

(m) It does not enter into or amend any agreements pursuant to which any other
Person is granted distribution, marketing or other rights of any type or scope
with respect to any of its services, products or technology;

 

(n) It does not hire any new officer-level employee;

 

(o) It does not revalue any of its assets, including, without limitation,
writing down the value of inventory or writing off notes or accounts receivable,
except as required under GAAP and in the Ordinary Course of Business;

 

(p) Except as otherwise contemplated hereunder, it does not enter into any
transaction or take any other action outside the Ordinary Course of Business;
and

 

(q) It does not enter into any transaction or take any other action that likely
would cause or constitute a Breach of any representation or warranty made by it
in this Agreement.

 



20

 

 

4.3 Filings and Consents; Cooperation.

 

OOB HK shall ensure that:

 

(a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by OOB HK or the Shareholders
in connection with the execution and delivery of any of the Transactional
Agreements, or in connection with the consummation or performance of the
Exchange, is made or given as soon as possible after the date of this Agreement;

 

(b) Each Consent required to be obtained (pursuant to any applicable Law, Order
or contract, or otherwise) by OOB HK or the Shareholders in connection with the
execution and delivery of any of the Transactional Agreements, or in connection
with the consummation or performance of the Exchange, is obtained as soon as
possible after the date of this Agreement and remains in full force and effect
through the Closing Date;

 

(c) It promptly delivers to Sharing Economy a copy of each filing made, each
notice given and each Consent obtained by OOB HK during the Pre-Closing Period;
and

 

(d) During the Pre-Closing Period, it and its Representatives cooperate with
Sharing Economy and Sharing Economy’s Representatives, and prepare and make
available such documents and take such other actions as Sharing Economy may
request in good faith, in connection with any filing, notice or Consent that
Sharing Economy is required or elects to make, give or obtain.

 

4.4 Notification; Updates to Disclosure Schedules.

 

(a) During the Pre-Closing Period, OOB HK shall promptly notify Sharing Economy
in writing of:

 

(i) the discovery by it of any event, condition, fact or circumstance that
occurred or existed on or prior to the date of this Agreement which is contrary
to any representation or warranty made by it in this Agreement or in any of the
other Transactional Agreements, or that would upon the giving of notice or lapse
of time, result in any of its representations and warranties set forth in this
agreement to become untrue or otherwise cause any of the conditions of Closing
set forth in Article VI or Article VII not to be satisfied;

 

(ii) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement (except as a result of actions taken pursuant
to the express written consent of Sharing Economy) and that is contrary to any
representation or warranty made by it in this Agreement, or that would upon the
giving of notice or lapse of time, result in any of its representations and
warranties set forth in this agreement to become untrue or otherwise cause any
of the conditions of Closing set forth in Article VI or Article VII not to be
satisfied;

 

(b) If any event, condition, fact or circumstances that is required to be
disclosed pursuant to Section 4.4(a) requires any material change in the OOB HK
Disclosure Schedule, or if any such event, condition, fact or circumstance would
require such a change assuming the OOB HK Disclosure Schedule were dated as of
the date of the occurrence, existence or discovery of such event, condition,
fact or circumstances, then OOB HK, as applicable, shall promptly deliver to
Sharing Economy an update to the OOB HK Disclosure Schedule specifying such
change (a “Disclosure Schedule Update”).

 



21

 

 

(c) It will promptly update any relevant and material information provided to
Sharing Economy after the date hereof pursuant to the terms of this Agreement.

 

4.5 Commercially Reasonable Efforts.

 

During the Pre-Closing Period, OOB HK shall use its commercially reasonable
efforts to cause the conditions set forth in Article VI and Article VII to be
satisfied on a timely basis and so that the Closing can take place on or before
June 21, 2020, in accordance with Section 1.5, and shall not take any action or
omit to take any action, the taking or omission of which would or could
reasonably be expected to result in any of the representations and warranties of
OOB HK set forth in this Agreement becoming untrue, or in any of the conditions
of Closing set forth in Article VI or Article VII not being satisfied.

 

4.6 Confidentiality; Publicity.

 

OOB HK shall ensure that:

 

(a) It and its Representatives keep strictly confidential the existence and
terms of this Agreement prior to the issuance or dissemination of any mutually
agreed upon press release or other disclosure of the Exchange; and

 

(b) neither it nor any of its Representatives issues or disseminates any press
release or other publicity or otherwise makes any disclosure of any nature (to
any of its suppliers, customers, landlords, creditors or employees or to any
other Person) regarding any of the Exchange; except in each case to the extent
that it is required by law to make any such disclosure regarding such
transactions or as separately agreed by the parties; provided, however, that if
it is required by law to make any such disclosure, OOB HK advises Sharing
Economy, at least five business days before making such disclosure, of the
nature and content of the intended disclosure.

 

ARTICLE V.

 

COVENANTS OF SHARING ECONOMY

 

5.1 Notification.

 

During the Pre-Closing Period, Sharing Economy shall promptly notify OOB HK in
writing of:

 

(a) the discovery by Sharing Economy of any event, condition, fact or
circumstance that occurred or existed on or prior to the date of this Agreement
which is contrary to any representation or warranty made by Sharing Economy in
this Agreement; and,

 

(b) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement (except as a result of actions taken pursuant
to the written consent of OOB HK) and that is contrary to any representation or
warranty made by Sharing Economy in this Agreement;

 



22

 

 

5.2 Filings and Consents; Cooperation.

 

Sharing Economy shall ensure that:

 

(a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by Sharing Economy in
connection with the execution and delivery of any of the Transactional
Agreements, or in connection with the consummation or performance of the
Exchange, is made or given as soon as possible after the date of this Agreement;

 

(b) Each Consent required to be obtained (pursuant to any applicable Law, Order
or contract, or otherwise) by Sharing Economy in connection with the execution
and delivery of any of the Transactional Agreements, or in connection with the
consummation or performance of the Exchange, is obtained as soon as possible
after the date of this Agreement and remains in full force and effect through
the Closing Date;

 

(c) Sharing Economy promptly delivers to OOB HK and a copy of each filing made,
each notice given and each Consent obtained by Sharing Economy during the
Pre-Closing Period; and

 

(d) During the Pre-Closing Period, Sharing Economy and its Representatives
cooperate with OOB HK and their Representatives, and prepare and make available
such documents and take such other actions as OOB HK may request in good faith,
in connection with any filing, notice or Consent that OOB HK is required or
elects to make, give or obtain.

 

5.3 Commercially Reasonable Efforts.

 

During the Pre-Closing Period, Sharing Economy shall use its commercially
reasonable efforts to cause the conditions set forth in Article VI and Article
VII to be satisfied on a timely basis and so that the Closing can take place on
or before January 31, 2020, or as soon thereafter as is reasonably practical, in
accordance with Section 1.5, and shall not take any action or omit to take any
action, the taking or omission of which would or could reasonably be expected to
result in any of the representations and warranties or Sharing Economy set forth
in this Agreement becoming untrue or in any of the conditions of closing set
forth in Article VI or Article VII not being satisfied.

 

5.4 Disclosure of Confidential Information.

 

(a) Each of Sharing Economy and the Shareholders acknowledges and agrees that it
may receive Confidential Information in connection with this Transaction
including without limitation, the OOB HK Disclosure Schedule and any information
disclosed during the due diligence process, the public disclosure of which will
harm the disclosing party’s business. The Receiving Party may use Confidential
Information only in connection with the Transaction. The results of the due
diligence review may not be used for any other purpose other than in connection
with the Transaction. Except as expressly provided in this Agreement, the
Receiving Party shall not disclose Confidential Information to anyone without
the Disclosing Party’s prior written consent. The Receiving Party shall take all
reasonable measures to avoid disclosure, dissemination or unauthorized use of
Confidential Information, including, at a minimum, those measures it takes to
protect its own confidential information of a similar nature. The Receiving
Party shall not export any Confidential Information in any manner contrary to
the export regulations of the governmental jurisdiction to which it is subject.

 



23

 

 

(b) The Receiving Party may disclose Confidential Information as required to
comply with binding orders of governmental entities that have jurisdiction over
it, provided that the Receiving Party (i) gives the Disclosing Party reasonable
notice (to the extent permitted by law) to allow the Disclosing Party to seek a
protective order or other appropriate remedy, (ii) discloses only such
information as is required by the governmental entity, and (iii) uses
commercially reasonable efforts to obtain confidential treatment for any
Confidential Information so disclosed.

 

(c) All Confidential Information shall remain the exclusive property of the
Disclosing Party. The Disclosing Party’s disclosure of Confidential Information
shall not constitute an express or implied grant to the Receiving Party of any
rights to or under the Disclosing Party’s patents, copyrights, trade secrets,
trademarks or other intellectual property rights.

 

(d) The Receiving Party shall notify the Disclosing Party immediately upon
discovery of any unauthorized use or disclosure of Confidential Information or
any other breach of this Agreement by the Receiving Party. The Receiving Party
shall cooperate with the Disclosing Party in every reasonable way to help the
Disclosing Party regain possession of such Confidential Information and prevent
its further unauthorized use.

 

(e) The Receiving Party shall return or destroy all tangible materials embodying
Confidential Information (in any form and including, without limitation, all
summaries, copies and excerpts of Confidential Information) promptly following
the Disclosing Party’s written request; provided, however, that, subject to the
provisions of this Agreement, the Receiving Party may retain one copy of such
materials in the confidential, restricted access files of its legal department
for use only in the event a dispute arises between the parties related to the
Transaction and only in connection with that dispute. At the Disclosing Party’s
option, the Receiving Party shall provide written certification of its
compliance with this Section.

 

5.5 Indemnification.

 

(a) Each of OOB HK and the Shareholders, jointly and severally, each shall
defend, indemnify and hold harmless Sharing Economy, and its respective
employees, officers, directors, stockholders, controlling persons, affiliates,
agents, successors and assigns (collectively, the “Sharing Economy Indemnified
Persons”), and shall reimburse the Sharing Economy Indemnified Person, for, from
and against any loss, liability, claim, damage, expense (including costs of
investigation and defense and reasonable attorneys’ fees) or diminution of
value, whether or not involving a third-party claim (collectively, “Damages”),
directly or indirectly, relating to, resulting from or arising out of:

 

(i) any untrue representations, misrepresentations or breach of warranty by or
of OOB HK or the Shareholders contained in or pursuant to this Agreement, and
the OOB HK Disclosure Schedule; (ii) any breach or nonfulfillment of any
covenant, agreement or other obligation by or of OOB HK or the Shareholders
(only to the extent made or occurring prior to or at the Closing) contained in
or pursuant to this Agreement, the Transaction Agreements executed by OOB HK or
any of the Shareholders in their individual capacity, the OOB HK Disclosure
Schedule, or any of the other agreements, documents, schedules or exhibits to be
entered into by OOB HK or any of the Shareholders in their individual capacity
pursuant to or in connection with this Agreement;

 



24

 

 

(iii) all of Pre-Closing liabilities of OOB HK or the Shareholders; and

 

(iv) any liability, claim, action or proceeding of any kind whatsoever, whether
instituted or commenced prior to or after the Closing Date, which directly or
indirectly relates to, arises or results from, or occurs in connection with
facts or circumstances relating to the conduct of business of OOB HK or the
assets of OOB HK, or events or circumstances existing on or prior to the Closing
Date.

 

(b) Sharing Economy shall defend, indemnify and hold harmless OOB HK and its
respective affiliates, agents, successors and assigns (collectively, the “OOB HK
Indemnified Persons”), and shall reimburse the OOB HK Indemnified Persons, for,
from and against any Damages, directly or indirectly, relating to, resulting
from or arising out of:

 

(i) any untrue representation, misrepresentation or breach of warranty by or of
Sharing Economy contained in or pursuant to this Agreement;

 

(ii) any breach or nonfulfillment of any covenant, agreement or other
obligations by or of Sharing Economy contained in or pursuant to this Agreement,
the Transaction Agreements or any other agreements, documents, schedules or
exhibits to be entered into or delivered to pursuant to or in connection with
this Agreement.

 

(c) Promptly after receipt by an indemnified Party under Section 5.6 of this
Agreement of notice of a claim against it (“Claim”), such indemnified Party
shall, if a claim is to be made against an indemnifying Party under such
Section, give notice to the indemnifying Party of such Claim, but the failure to
so notify the indemnifying Party will not relieve the indemnifying Party of any
liability that it may have to any indemnified Party, except to the extent that
the indemnifying Party demonstrates that the defense of such action is
prejudiced by the indemnified Party’s failure to give such notice.

 

(d) A claim for indemnification for any matter not involving a third-party claim
may be asserted by notice to the Party from whom indemnification is sought.

 



25

 

 

ARTICLE VI.

 

CLOSING CONDITIONS OF SHARING ECONOMY

 

Sharing Economy’s obligations to affect the Closing and consummate the Exchange
are subject to the satisfaction of each of the following conditions:

 

6.1 Accuracy of Representations and Warranties.

 

The representations and warranties of OOB HK and the Shareholders in this
Agreement shall have been true and correct as of the date of this Agreement and
shall be true and correct on and as of the Closing. OOB HK and the Shareholders
shall have performed all obligations in this Agreement required to be performed
or observed by them on or prior to the Closing.

 

6.2 Additional Conditions to Closing.

 

(a) All necessary approvals under federal and state securities laws and other
authorizations relating to the issuance of the Acquisition Shares and the
transfer of the Shares shall have been received.

 

(b) Sharing Economy shall have obtained an opinion stating that the terms of the
Exchange are fair, just and equitable to Sharing Economy and its shareholders.

 

(c) No preliminary or permanent injunction or other order by any federal, state
or foreign court of competent jurisdiction which prohibits the consummation of
the Exchange shall have been issued and remain in effect. No statute, rule,
regulation, executive order, stay, decree, or judgment shall have been enacted,
entered, issued, promulgated or enforced by any court or governmental authority
which prohibits or restricts the consummation of the Exchange. All
authorizations, consents, orders or approvals of, or declarations or filings
with, and all expirations of waiting periods imposed by, any Governmental Body
which are necessary for the consummation of the Exchange, other than those the
failure to obtain which would not materially adversely affect the consummation
of the Exchange or in the aggregate have a material adverse effect on Sharing
Economy and its subsidiaries, taken as a whole, shall have been filed, occurred
or been obtained (all such permits, approvals, filings and consents and the
lapse of all such waiting periods being referred to as the “Requisite Regulatory
Approvals”) and all such Requisite Regulatory Approvals shall be in full force
and effect.

 

(d) There shall not be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Exchange, by any
Governmental Body which, in connection with the grant of a Requisite Regulatory
Approval, imposes any material condition or material restriction upon Sharing
Economy or its subsidiaries or OOB HK, including, without limitation,
requirements relating to the disposition of assets, which in any such case would
so materially adversely impact the economic or business benefits of the Exchange
as to render inadvisable the consummation of the Exchange.

 

6.3 Performance of Agreements.

 

OOB HK or the Shareholders, as the case may be, shall have executed and
delivered each of the agreements, instruments and documents required to be
executed and delivered, and performed all actions required to be performed by
OOB HK or any of the Shareholders, as the case may be, pursuant to this
Agreement, except as Sharing Economy has otherwise consented in writing.

 



26

 

 

6.4 Consents.

 

Each of the Consents identified or required to have been identified in the OOB
HK Disclosure Schedule shall have been obtained and shall be in full force and
effect, other than those Consents, which have been expressly waived by Sharing
Economy.

 

6.5 No Material Adverse Change and Satisfactory Due Diligence.

 

There shall not have been any material adverse change in the business,
condition, assets, liabilities, operations or financial performance of OOB HK
since the date of this Agreement as determined by Sharing Economy in its
discretion. Sharing Economy shall be satisfied in all respects with the results
of its due diligence review of OOB HK

 

6.6 OOB HK Closing Certificate.

 

In addition to the documents required to be received under this Agreement,
Sharing Economy shall also have received the following documents:

 

(a) copies of resolutions of OOB HK, certified by a Secretary, Assistant
Secretary or other appropriate officer of OOB HK, authorizing the execution,
delivery and performance of this Agreement and other Transactional Agreements;

 

(b) good standing certificate of OOB HK; and

 

(c) such other documents as Sharing Economy may request in good faith for the
purpose of (i) evidencing the accuracy of any representation or warranty made by
OOB HK, (ii) evidencing the compliance by OOB HK, or the performance by OOB HK
of, any covenant or obligation set forth in this Agreement or any of the other
Transactional Agreements, (iii) evidencing the satisfaction of any condition set
forth in Article VII or this Article VI, or (iv) otherwise facilitating the
consummation or performance of the Exchange.

 

6.7 Transactional Agreements.

 

Each Person (other than Sharing Economy) shall have executed and delivered prior
to or on the Closing Date all Transactional Agreements to which it is to be a
party.

 

6.8 Resignation of Directors and Officers.

 

Sharing Economy shall have received a written resignation from each of the
directors and officers of OOB HK effective as of the Closing.

 

6.9 Delivery of Stock Certificates, Minute Book and Corporate Seal.

 

The Shareholders shall have delivered to Sharing Economy the stock books, stock
ledgers, minute books and corporate seals of OOB HK

 



27

 

 

ARTICLE VII.

 

CLOSING CONDITIONS OF THE SHAREHOLDERS

 

The Shareholders’ obligations to affect the Closing and consummate the Exchange
are subject to the satisfaction of each of the following conditions:

 

7.1 Accuracy of Representations and Warranties.

 

The representations and warranties of Sharing Economy in this Agreement shall
have been true and correct as of the date of this Agreement and shall be true
and correct on and as of the Closing and Sharing Economy shall have performed
all obligations in this Agreement required to be performed or observed by them
on or prior to the Closing.

 

7.2 Additional Conditions to Closing.

 

(a) All necessary approvals under federal and state securities laws and other
authorizations relating to the issuance and transfer of the Acquisition Shares
by Sharing Economy and the transfer of the Shares by OOB HK shall have been
received.

 

(b) No preliminary or permanent injunction or other order by any federal, state
or foreign court of competent jurisdiction which prohibits the consummation of
the Exchange shall have been issued and remain in effect. No statute, rule,
regulation, executive order, stay, decree, or judgment shall have been enacted,
entered, issued, promulgated or enforced by any court or governmental authority
which prohibits or restricts the consummation of the Exchange. All Requisite
Regulatory Approvals shall have been filed, occurred or been obtained and all
such Requisite Regulatory Approvals shall be in full force and effect.

 

(c) There shall not be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Exchange, by any
federal or state Governmental Body which, in connection with the grant of a
Requisite Regulatory Approval, imposes any condition or restriction upon the
Surviving Corporation or its subsidiaries (or, in the case of any disposition of
assets required in connection with such Requisite Regulatory Approval, upon
Sharing Economy, its subsidiaries, OOB HK or any of their subsidiaries),
including, without limitation, requirements relating to the disposition of
assets, which in any such case would so materially adversely impact the economic
or business benefits of the Exchange as to render inadvisable the consummation
of the Exchange.

 

7.3 Sharing Economy Closing Certificates.

 

The Shareholders shall have received the following documents:

 

(a) copies of resolutions of Sharing Economy, certified by a Secretary,
Assistant Secretary or other appropriate officer of Sharing Economy, authorizing
the execution, delivery and performance of the Transactional Agreements and the
Exchange;

 



28

 

 

(b) good standing certificates for the State of Nevada; and

 

(c) such other documents as OOB HK may request in good faith for the purpose of
(i) evidencing the accuracy of any representation or warranty made by Sharing
Economy, (ii) evidencing the compliance by Sharing Economy with, or the
performance by Sharing Economy of, any covenant or obligation set forth in this
Agreement or any of the other Transactional Agreements, (iii) evidencing the
satisfaction of any condition set forth in Article VI or this Article VII, or
(iv) otherwise facilitating the consummation or performance of the Exchange.

 

7.4 No Material Adverse Change.

 

There shall not have been any material adverse change in Sharing Economy’s
business, condition, assets, liabilities, operations or financial performance
since the date of this Agreement.

 

7.5 Performance of Agreements.

 

Sharing Economy shall have executed and delivered each of the agreements,
instruments and documents required to be executed and delivered, and performed
all actions required by Sharing Economy pursuant to this Agreement, except as
OOB HK and the Shareholders have otherwise consented in writing.

 

7.6 Consents.

 

Each of the Consents identified or required to have been identified in Section
3.4 shall have been obtained and shall be in full force and effect, other than
those Consents the absence of which shall not have a material adverse effect on
Sharing Economy.

 

7.7 Sharing Economy Stock.

 

On the Closing Date, shares of Sharing Economy Common Stock shall be eligible
for quotation on the OTCMarkets.

 

ARTICLE VIII.

 

FURTHER ASSURANCES

 

Each of the parties hereto agrees that it will, from time to time after the date
of the Agreement, execute and deliver such other certificates, documents and
instruments and take such other action as may be reasonably requested by the
other party to carry out the actions and transactions contemplated by this
Agreement, including the closing conditions described in Articles VI and VII.
OOB HK and the Shareholders shall reasonably cooperate with Sharing Economy in
its obtaining of the books and records of OOB HK, or in preparing any
solicitation materials to be sent to the shareholders of Sharing Economy in
connection with the approval of the Exchange and the transactions contemplated
by the Transactional Agreements.

 



29

 

 

ARTICLE IX.

 

TERMINATION

 

9.1 Termination.

 

This Agreement may be terminated and the Exchange abandoned at any time prior to
the Closing Date:

 

(a) by mutual written consent of Sharing Economy, OOB HK and the Shareholders;

 

(b) by Sharing Economy if (i) there is a material Breach of any covenant or
obligation of OOB HK or the Shareholders; provided however, that if such Breach
or Breaches are capable of being cured prior to the Closing Date, such Breach or
Breaches shall not have been cured within 10 days of delivery of the written
notice of such Breach, or (ii) Sharing Economy reasonably determines that the
timely satisfaction of any condition set forth in Article VI has become
impossible or impractical (other than as a result of any failure on the part of
Sharing Economy to comply with or perform its covenants and obligations under
this Agreement or any of the other Transactional Agreements);

 

(b) by OOB HK if (i) there is a material Breach of any covenant or obligation of
Sharing Economy; provided, however, that if such Breach or Breaches are capable
of being cured prior to the Closing Date, such Breach or Breaches shall not have
been cured within 10 days of delivery of the written notice of such Breach, or
(ii) OOB HK reasonably determines that the timely satisfaction of any condition
set forth in Article VII has become impossible or impractical (other than as a
result of any failure on the part of OOB HK or any Shareholder to comply with or
perform any covenant or obligation set forth in this Agreement or any of the
other Transactional Agreements);

 

(d) by Sharing Economy if the Closing has not taken place on or before January
31, 2020, (except if as a result of any failure on the part of Sharing Economy
to comply with or perform its covenants and obligations under this Agreement or
in any other Transactional Agreement);

 

(e) by OOB HK if the Closing has not taken place on or before January 31, 2020
(except if as a result of the failure on the part of OOB HK or the Shareholders
to comply with or perform any covenant or obligation set forth in this Agreement
or in any other Transactional Agreement);

 

(f) by any of Sharing Economy, on the one hand or OOB HK, on the other hand, if
any court of competent jurisdiction in the United States or other United States
governmental body shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the Exchange and
such order, decree, ruling or any other action shall have become final and
non-appealable; provided, however, that the party seeking to terminate this
Agreement pursuant to this clause (f) shall have used all commercially
reasonable efforts to remove such order, decree or ruling; or

 

(g) The parties hereby agree and acknowledge that a breach of the provisions of
Articles 4.1, 4.2, 4.3, 4.4 and 4.6 are, without limitation, material Breaches
of this Agreement.

 



30

 

 

9.2 Termination Procedures.

 

If Sharing Economy wishes to terminate this Agreement pursuant to Section 9.1,
Sharing Economy shall deliver to the Shareholders and OOB HK a written notice
stating that Sharing Economy is terminating this Agreement and setting forth a
brief description of the basis on which Sharing Economy is terminating this
Agreement. If OOB HK wishes to terminate this Agreement pursuant to Section 9.1,
OOB HK shall deliver to Sharing Economy a written notice stating that OOB HK is
terminating this Agreement and setting forth a brief description of the basis on
which OOB HK is terminating this Agreement.

 

9.3 Effect of Termination.

 

In the event of termination of this Agreement as provided above, this Agreement
shall forthwith have no further effect. Except for a termination resulting from
a Breach by a party to this Agreement, there shall be no liability or obligation
on the part of any party hereto. In the event of a breach, the remedies of the
non-breaching party shall be to seek damages from the breaching party or to
obtain an order for specific performance, in addition to or in lieu of other
remedies provided herein. Upon request after termination, each party will
redeliver or, at the option of the party receiving such request, destroy all
reports, work papers and other material of any other party relating to the
Exchange, whether obtained before or after the execution hereof, to the party
furnishing same; provided, however, that OOB HK and the Shareholders shall, in
all events, remain bound by and continue to be subject to Section 4.6 and all
parties shall in all events remain bound by and continue to be subject to
Section 5.4 and 5.5.

 

Notwithstanding the above, both Sharing Economy, on the one hand, and OOB HK and
the Shareholders, on the other hand, shall be entitled to announce the
termination of this Agreement by means of a mutually acceptable press release.

 

ARTICLE X.

 

MISCELLANEOUS

 

10.1 Survival of Representations and Warranties.

 

All representations and warranties of OOB HK and the Shareholders in this
Agreement and the OOB HK Disclosure Schedule shall survive shall survive
indefinitely. The right to indemnification, reimbursement or other remedy based
on such representations and warranties will not be affected by any investigation
conducted by the parties.

 

10.2 Expenses.

 

Except as otherwise set forth herein, each of the parties to the Exchange shall
bear its own expenses incurred in connection with the negotiation and
consummation of the transactions contemplated by this Agreement.

 



31

 

 

10.3 Entire Agreement.

 

This Agreement and the other Transactional Agreements contain the entire
agreement of the parties hereto, and supersede any prior written or oral
agreements between them concerning the subject matter contained herein, or
therein. There are no representations, agreements, arrangements or
understandings, oral or written, between the parties to this Agreement, relating
to the subject matter contained in this Agreement and the other Transaction
Agreements, which are not fully expressed herein or therein. The schedules and
each exhibit attached to this Agreement or delivered pursuant to this Agreement
are incorporated herein by this reference and constitute a part of this
Agreement.

 

10.4 Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

 

10.5 Descriptive Headings.

 

The Article and Section headings in this Agreement are for convenience only and
shall not affect the meanings or construction of any provision of this
Agreement.

 

10.6 Notices.

 

Any notices required or permitted to be given under this Agreement shall be in
writing and shall be deemed sufficiently given on the earlier to occur of the
date of personal delivery, the date of receipt or three (3) days after posting
by overnight courier or registered or certified mail, postage prepaid, addressed
as follows:

 

If to Sharing Economy:

 

Sharing Economy International Inc.

M03, 3/F, Eton Tower,

No. 8 Hysan Avenue, Causeway Bay, Hong Kong

 

If to OOB HK:

 

OOB Media HK Limited

2003, 20/F, Tower 5

China Hong Kong City, 33 Canton Road

Tsim Sha Tsui, Kowloon, Hong Kong

 

If to the Shareholders:

 

c/o OOB Media HK Limited

2003, 20/F, Tower 5

China Hong Kong City, 33 Canton Road

Tsim Sha Tsui, Kowloon, Hong Kong

 

To such address or addresses as a party shall have previously designated by
notice to the sender given in accordance with this section.

 



32

 

 

10.7 Choice of Law.

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of Nevada without regard to choice of law principles. Each of the
parties hereto consents to the jurisdiction of the courts of the State of
California, County of Los Angeles and to the federal courts located in the
County of Los Angeles, State of California.

 

10.8 Binding Effect; Benefits.

 

This Agreement shall inure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer on any Person other than the parties
or their respective successors and permitted assigns, the Shareholders and other
Persons expressly referred to herein, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

10.9 Assignability.

 

Neither this Agreement nor any of the parties’ rights hereunder shall be
assignable by any party without the prior written consent of the other parties
and any attempted assignment without such consent shall be void.

 

10.10 Waiver and Amendment.

 

Any term or provision of this Agreement may be waived at any time by the party,
which is entitled to the benefits thereof. The waiver by any party of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach. The parties may, by mutual agreement in writing, amend
this Agreement in any respect. OOB HK and the Shareholders hereby acknowledge
their intent that this Agreement includes as a party any holder of capital stock
in OOB HK at the time of Closing. Sharing Economy, OOB HK and the Shareholders
therefore agree that this Agreement may be amended, without the further consent
of any party to this Agreement, (i) to add as a new Shareholder any existing
shareholder of OOB HK and (ii) to modify Annex A to reflect the addition of such
shareholder.

 

10.11 Attorney’ Fees.

 

In the event of any action or proceeding to enforce the terms and conditions of
this Agreement, the prevailing party shall be entitled to an award of reasonable
attorneys’ and experts’ fees and costs, in addition to such other relief as may
be granted.

 

10.12 Severability.

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

10.13 Construction.

 

In executing this Agreement, the parties severally acknowledge and represent
that each: (a) has fully and carefully read and considered this Agreement; (b)
has or has had the opportunity to consult independent legal counsel regarding
the legal effect and meaning of this document and all terms and conditions
hereof; (c) has been afforded the opportunity to negotiate as to any and all
terms hereof; and (d) is executing this Agreement voluntarily, free from any
influence, coercion or duress of any kind. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

 

[signature page follows]

 

33

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above written.

 

Sharing Economy:

 

SHARING ECONOMY INTERNATIONAL INC.           By:       Name: Ping Kee Lau    
Title: Executive Director           OOB HK:       OOB MEDIA HK LIMITED          
By:       Name: Fook Khong Yee     Title: Director           OOB HK
SHAREHOLDERS:           Fook Khong Yee           Rana Vikram Jitendra          
Tack Yoan Chan           Yen Hock Ting           Seng Bee Lim  

 

34

 

 

EXHIBIT A

 

CERTAIN DEFINITIONS

 

For purposes of the Agreement (including this Exhibit A):

 

Agreement. “Agreement” shall mean the Share Exchange Agreement to which this
Exhibit A is attached (including all Disclosure Schedules and all Exhibits), as
it may be amended from time to time.

 

Approved Plans. “Approved Plans” shall mean a stock option or similar plan for
the benefit of employees or others, which has been approved by the shareholders
of OOB HK

 

OOB HK Shares of Common Stock. “OOB HK Shares of Common Stock” shall mean the
shares of common stock of OOB HK

 

Breach. There shall be deemed to be a “Breach” of a representation, warranty,
covenant, obligation or other provision if there is or has been any inaccuracy
in or breach of, or any failure to comply with or perform, such representation,
warranty, covenant, obligation or other provision.

 

Certificates. “Certificates” shall have the meaning specified in Section 1.3 of
the Agreement.

 

Sharing Economy. “Sharing Economy” shall have the meaning specified in the first
paragraph of the Agreement.

 

Sharing Economy Common Stock. “Sharing Economy Common Stock” shall mean the
shares of common stock of Sharing Economy.

 

Sharing Economy SEC Reports. “Sharing Economy SEC Reports” shall have the
meaning specified in Section 4.6 of the Agreement.

 

Closing. “Closing” shall have the meaning specified in Section 1.5 of the
Agreement.

 

Closing Date. “Closing Date” shall have the meaning specified in Section 1.5 of
the Agreement.

 

Code. “Code” shall mean the Internal Revenue Code of 1986 or any successor law,
and regulations issued by the IRS pursuant to the Internal Revenue Code or any
successor law.

 

Confidential Information. “Confidential Information” shall mean all nonpublic
information disclosed by one party or its agents (the “Disclosing Party”) to the
other party or its agents (the “Receiving Party”) that is designated as
confidential or that, given the nature of the information or the circumstances
surrounding its disclosure, reasonably should be considered as confidential.
Confidential Information includes, without limitation (i) nonpublic information
relating to the Disclosing Party’s technology, customers, vendors, suppliers,
business plans, intellectual property, promotional and marketing activities,
finances, agreements, transactions, financial information and other business
affairs, and (ii) third-party information that the Disclosing Party is obligated
to keep confidential.

 



35

 

 

Confidential Information does not include any information that (i) is or becomes
publicly available without breach of this Agreement, (ii) can be shown by
documentation to have been known to the Receiving Party at the time of its
receipt from the Disclosing Party, (iii) is received from a third party who, to
the knowledge of the Receiving Party, did not acquire or disclose such
information by a wrongful or tortious act, or (iv) can be shown by documentation
to have been independently developed by the Receiving Party without reference to
any Confidential Information.

 

Consent. “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).

 

Disclosure Schedule Update. “Disclosure Schedule Update” shall have the meaning
specified in Section 4.4 of the Agreement.

 

OOB HK Disclosure Schedule. “OOB HK Disclosure Schedule” shall have the meaning
specified in introduction to Article II of the Agreement.

 

Entity. “Entity” shall mean any corporation (including any nonprofit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.

 

Environmental Laws. “Environmental Laws” shall mean any Law or other requirement
relating to the protection of the environment, health, or safety from the
release or disposal of hazardous materials.

 

Environmental Permit. “Environmental Permit” means all licenses, permits,
authorizations, approvals, franchises and rights required under any applicable
Environmental Law or Order.

 

Equity Securities. “Equity Security” shall mean any stock or similar security,
including, without limitation, securities containing equity features and
securities containing profit participation features, or any security convertible
into or exchangeable for, with or without consideration, any stock or similar
security, or any security carrying any warrant, right or option to subscribe to
or purchase any shares of capital stock, or any such warrant or right.

 

Exchange Act. “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.

 

GAAP. “GAAP” shall mean United States Generally Accepted Accounting Principles,
applied on a consistent basis.

 



36

 

 

Governmental Authorization. “Governmental Authorization” shall mean any:

 

(F)permit, license, certificate, franchise, concession, approval, consent,
ratification, permission, clearance, confirmation, endorsement, waiver,
certification, designation, rating, registration, qualification or authorization
that is issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Law; or

 

(b) right under any contract with any Governmental Body.

 

Governmental Body. “Governmental Body” shall mean any:

 

(F)nation, principality, state, commonwealth, province, territory, county,
municipality, district or other jurisdiction of any nature;

 

(b) federal, state, local, municipal, foreign or other government;

 

(c) governmental or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal); or

 

(d) individual, Entity or body exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature, including any court, arbitrator,
administrative agency or commissioner, or other governmental authority or
instrumentality.

 

Indebtedness. “Indebtedness” shall mean any obligation, contingent or otherwise.
Any obligation secured by a Lien on, or payable out of the proceeds of, or
production from, property of the relevant party will be deemed to be
Indebtedness.

 

Intellectual Property. “Intellectual Property” means all industrial and
intellectual property, including, without limitation, all U.S. and non-U.S.
patents, patent applications, patent rights, trademarks, trademark applications,
common law trademarks, Internet domain names, trade names, service marks,
service mark applications, common law service marks, and the goodwill associated
therewith, copyrights, in both published and unpublished works, whether
registered or unregistered, copyright applications, franchises, licenses,
know-how, trade secrets, technical data, designs, customer lists, confidential
and proprietary information, processes and formulae, all computer software
programs or applications, layouts, inventions, development tools and all
documentation and media constituting, describing or relating to the above,
including manuals, memoranda, and records, whether such intellectual property
has been created, applied for or obtained anywhere throughout the world.

 

Knowledge. A corporation shall be deemed to have “knowledge” of a particular
fact or matter only if a director or officer of such corporation has, had or
should have had knowledge of such fact or matter.

 

Laws. “Laws” means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.

 



37

 

 

Lien. “Lien” shall mean any mortgage, pledge, security interest, encumbrance,
lien or charge, right of first refusal, encumbrance or other adverse claim or
interest of any kind, including, without limitation, any conditional sale or
other title retention agreement, any lease in the nature thereof and the filing
of or agreement to give any financing statement under the Uniform Commercial
Code of any jurisdiction and including any lien or charge arising by Law.

 

Material Adverse Effect. “Material Adverse Effect” means any change, effect or
circumstance which, individually or in the aggregate, would reasonably be
expected to (a) have a material adverse effect on the business, assets,
financial condition or results of operations of the affected party, in each case
taken as a whole or (b) materially impair the ability of the affected party to
perform its obligations under this Agreement and the Transaction Agreements,
excluding any change, effect or circumstance resulting from (i) the
announcement, pendency or consummation of the transactions contemplated by this
Agreement, (ii) changes in the United States securities markets generally, or
(iii) changes in general economic, currency exchange rate, political or
regulatory conditions in industries in which the affected party operates.

 

Material Contract. “Material Contract” means any and all agreements, contracts,
arrangements, understandings, leases, commitments or otherwise, providing for
potential payments by or to the company in excess of $1,000, and the amendments,
supplements and modifications thereto.

 

Order. “Order” shall mean any award, decision, injunction, judgment, order,
ruling, subpoena, or verdict entered, issued, made, or rendered by any
Governmental Body.

 

Ordinary Course of Business. “Ordinary Course of Business” shall mean an action
taken by OOB HK if (i) such action is taken in normal operation, consistent with
past practices, (ii) such action is not required to be authorized by the
Shareholders, Board of Directors or any committee of the Board of the Directors
or other governing body of OOB HK and (iii) does not require any separate or
special authorization or consent of any nature by any Governmental Body or third
party.

 

Permitted Liens. “Permitted Liens” shall mean (a) Liens for Taxes not yet
payable or in respect of which the validity thereof is being contested in good
faith by appropriate proceedings and for the payment of which the relevant party
has made adequate reserves; (b) Liens in respect of pledges or deposits under
workmen’s compensation laws or similar legislation, carriers, warehousemen,
mechanics, laborers and materialmen and similar Liens, if the obligations
secured by such Liens are not then delinquent or are being contested in good
faith by appropriate proceedings conducted and for the payment of which the
relevant party has made adequate reserves; and (c) statutory Liens incidental to
the conduct of the business of the relevant party which were not incurred in
connection with the borrowing of money or the obtaining of advances or credits
and that do not in the aggregate materially detract from the value of its
property or materially impair the use thereof in the operation of its business.

 



38

 

 

Person. “Person” shall mean any individual, Entity or Governmental Body.

 

Pre-Closing Period. “Pre-Closing Period” shall mean the period commencing as of
the date of the Agreement and ending on the Closing Date.

 

Proceeding. “Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination or investigation, commenced,
brought, conducted or heard by or before, or otherwise has involved, any
Governmental Body or any arbitrator or arbitration panel.

 

Representatives. “Representatives” of a specified party shall mean officers,
directors, employees, attorneys, accountants, advisors and representatives of
such party, including, without limitation, all subsidiaries of such specified
party, and all such Persons with respect to such subsidiaries. The Related
Persons of OOB HK shall be deemed to be “Representatives” of OOB HK, as
applicable.

 

SEC. “SEC” shall mean the United States Securities and Exchange Commission.

 

Securities Act. “Securities Act” shall mean the United States Securities Act of
1933, as amended.

 

Taxes. “Taxes” shall mean all foreign, federal, state or local taxes, charges,
fees, levies, imposts, duties and other assessments, as applicable, including,
but not limited to, any income, alternative minimum or add-on, estimated, gross
income, gross receipts, sales, use, transfer, transactions, intangibles, ad
valorem, value-added, franchise, registration, title, license, capital, paid-up
capital, profits, withholding, payroll, employment, unemployment, excise,
severance, stamp, occupation, premium, real property, recording, personal
property, federal highway use, commercial rent, environmental (including, but
not limited to, taxes under Section 59A of the Code) or windfall profit tax,
custom, duty or other tax, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest, penalties or additions to
tax with respect to any of the foregoing; and “Tax” means any of the foregoing
Taxes.

 

Tax Group. “Tax Group” shall mean any federal, state, local or foreign
consolidated, affiliated, combined, unitary or other similar group of which OOB
HK is now or was formerly a member.

 

Tax Return. “Tax Return” shall mean any return, declaration, report, claim for
refund or credit, information return, statement or other similar document filed
with any Governmental Body with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

Transaction Agreements. “Transactional Agreements” shall mean this Agreement and
any agreement or document to be executed pursuant to this Agreement.

 

39

 

 

ANNEX A

 

Stockholder  Number of Shares of Common Stock of OOB HK Held   Number of Shares
of Preferred Stock of OOB HK Held  Fook Khong Yee   9500    2006  Rana Vikram
Jitemdra   339    0  Seng Bee Lim   81    0  Yen Hock Ting   52    0  Tack Yoan
Chan   28    0      TOTAL 10,000    TOTAL 2006 

 

 

40



 

 